Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-6, 8, 15-20, 22-26, 28 are presented for examination.  Claims 7, 9-14, 21 and 27, 29-32 are canceled.  

Response to Arguments
Applicant’s arguments, see remark, filed 6/11/2021, with respect to claims 23 have been fully considered and are persuasive.  The rejection of claims 23-26 and 28 has been withdrawn. However, Applicant's arguments filed 6/9/2021 regarding claims 1 and 15 have been fully considered but they are not persuasive.

In the remark, applicant argued (1) applicant challenged the official notice taken on the original claims 7 and 21 (now amended in claims 1 and 15).  

Examiner traverse the argument:
As to point (1), upon the applicant’s challenge, factual evidence is provided to that the facts are well known and/or common knowledge in the art.  See Yang et al, US 2019/0281639, and the mapping of the amended claims 1 and 15 rejection below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, 15, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 NR Ad Hoc Meeting “RACH preamble design for NR”, Spokane, USA, January 16-20, 2017 (hereinafter R1-1700034), in view of Ou et al (Ou), US 2010/0034162, and further in view of Yang et al, US 2019/0281639. 

R1-1700034 is cited by the applicant in the IDS. 

As per claim 1, R1-1700034 taught the invention a method for controlling random access to a network, wherein the method is applicable to user equipment and comprises:
Sending random access preambles to a base station through at least two consecutive beams (section 1-5).  

R1-1700034 did not specifically teach wherein the preambles carried by two adjacent beams belong to different preamble groups; receiving a random access response message sent by the base station in response to the preambles; and accessing a network according to the random access response message.  However, R1-1700034 disclosed the preambles are sent in the beams are respectively provide in adjacent sequences and can be different.  Therefore, it would have been obvious to arrange the preambles to be carried by two adjacent beams that belong to different preamble groups based on R1-1700034’s teachings.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of R1-1700034 and further implement the consecutive beams to carry preambles that belong to different preamble groups based on one’s arrangement choice.  

R1-1700034 did not specifically teach to comprise:
Receiving a random access response message sent by the base station in response to the preambles; and
Accessing a network according to the random access response message.  

However, accessing a network according to the random access response message sent by the base station in response to the preambles is well known processes in the art.  Ou taught to receive a random access response message sent by the base station in response to the preambles; and to access a network according to the random access response message (pp. 0007).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of R1-1700034 and Ou and gain communication access using the received 
If at least two random access response message are received, selecting a target access beam from access beams indicated by the response message, respectively; and
Accessing the network through the target access beam.   

However, one of ordinary skill in the art would recognized that it is obvious to select a target access beam as instructed in the response message for accessing network.  Yang taught that if at least two random access response message are received, selecting a target access beam from access beams indicated by the response message, respectively (pp. 0012-0014, 0024-0025); and accessing the network through the target access beam (pp. 0012-0014, 0024-0025).  It would have obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of R1-1700034, Ou and Yang and select a target access beam from access beams indicate by the response message for accessing the network following the indication of the received response message.

As per claim 6, R1-1700034, Ou and Yang taught the invention as claimed in claim 1.  Ou further taught wherein accessing the network according to the random access response message comprises:
If a random access response message is received, accessing the network through a target access beam indicated by the response message (pp. 0007).  

As per claim 15, R1-1700034 taught the invention a user equipment comprising:
A processor (UE inherently comprises a processor); and
A memory storing instructions executable by the processor (UE inherently comprises memory for storing instructions);
Wherein the processor is configured to:
Send random access preambles to a base station through at least two consecutive beams (section 1-5).  

R1-1700034 did not specifically teach wherein the preambles carried by two adjacent beams belong to different preamble groups; receive a random access response message sent by the base station in response to the preambles; and access a network according to the random access response message.  However, R1-1700034 disclosed the preambles are sent in the beams are respectively provide in adjacent sequences and can be different.  Therefore, it would have been obvious to arrange the preambles to be carried by two adjacent beams that belong to different preamble groups based on R1-1700034’s teachings.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of R1-1700034 and further implement the consecutive beams to carry preambles that belong to different preamble groups based on one’s arrangement choice.  

R1-1700034 did not specifically teach to:
Receive a random access response message sent by the base station in response to the preambles; and
Accesse a network according to the random access response message.  

However, accessing a network according to the random access response message sent by the base station in response to the preambles is well known processes in the art.  Ou taught to receive a random access response message sent by the base station in response to the preambles; and to access a network according to the random access response message (pp. 0007).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of R1-1700034 and Ou and gain communication access using the received random access response.  R1-1700034 and Ou did not specifically teach wherein the processor is further configured to:
Select a target access beam from access beams indicated by at least two response message, respectively, if the at least two random access response message are received; and
Access the network through the target access beam.   

However, one of ordinary skill in the art would recognized that it is obvious to select a target access beam as instructed in the response message for accessing network.  Yang taught to select a target access beam from access beams indicated by at least two response message, respectively, if the at least two random access response message are received (pp. 0012-0014, 0024-0025); and access the network through the target access beam (pp. 0012-0014, 0024-0025).  It would have obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of R1-1700034, Ou and Yang and select a target access beam from access beams indicate by the response message for accessing the network following the indication of the received response message.

As per claim 20, R1-1700034, Ou and Yang taught the invention as claimed in claim 15.  Ou further taught wherein the processor is further configured to:
If a random access response message is received, accessing the network through a target access beam indicated by the response message (pp. 0007).  

Claims 2-5 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1700034, Ou and Yang as applied to claims 1 and 15 above, and further in view of Frenger et al (Frenger), US 2018/0152882.  

As per claim 2, R1-1700034, Ou and Yang taught the invention as claimed in claim 1.  R1-1700034 further taught wherein sending random access preambles to the base station through the at least two consecutive beams comprises:
at least two consecutive target beams, wherein the target beams are configured to send the preambles (section 1-5);
Selecting a target preamble to each of the target beams according to a preset preamble group (section 1-5);
Determining configuration information of each target preamble according to preset transmission configuration information, wherein the configuration information of each target preamble comprises at least one of the following: a scrambling code for scrambling, a time domain resource carrying the target preamble, and a frequency domain resource carrying the target preamble (section 1-5). 

R1-1700034, Ou and Yang did not specifically teach after detecting a synchronization signal beam, determining estimated arrival times of at least two consecutive target beams, wherein the target beams are configured to send the preambles; and sending, according to the configuration information of each target preamble, the target preamble to the base station in an arrival time range of the respective target beam.  Frenger taught to determine estimated arrival time of beams and to send the target preamble to the base station in an arrival time range of the respective target beam (pp. 0063-0065, 0068, 0071, 0103).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of R1-1700034, Ou, Yang and Frenger and estimate an arrival time for the beam and further inform scheduling of transmission.  

As per claim 3, R1-1700034, Ou, Yang and Frenger taught the invention as claimed in claim 2.  R1-1700034, Ou, Yang and Frenger did not specifically teach wherein sending, according to the configuration information of each target preamble to the base station, comprises:
Scrambling the target preamble with a preset scrambling code so as to obtain scrambled preamble; and
Sending the scrambled preamble to the base station through the target beam.

However, scrambling preamble with a scrambling code is a practice well known and expected in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of R1-1700034, Ou, Yang and Frenger and further scramble the preambles for transmission purposes.  

As per claim 4, R1-1700034, Ou, Yang and Frenger taught the invention as claimed in claim 2.  R1-1700034 further taught wherein sending, according to the configuration information of each target preamble, the target preamble to the base station, comprises:
Sending the target preamble to the base station with a preset time domain resource of the target beam (section 2).  

As per claim 5, R1-1700034, Ou, Yang and Frenger taught the invention as claimed in claim 2.  R1-1700034 further taught wherein sending, according to the configuration information of each target preamble, the target preamble to the base station, comprises:
Sending the target preamble to the base station with a preset frequency domain resource of the target beam (section 2).  

As per claim 16, R1-1700034, Ou and Yang taught the invention as claimed in claim 15.  R1-1700034 further taught wherein at least two consecutive target beams, wherein the target beams are configured to send the preambles (section 1-5); and the processor is further configured to:
Select a target preamble to each of the target beams according to a preset preamble group (section 1-5);
Determine configuration information of each target preamble according to preset transmission configuration information, wherein the configuration information of each target preamble comprises at least one of the following: a scrambling code 

R1-1700034, Ou and Yang did not specifically teach determining estimated arrival times of at least two consecutive target beams after detecting a synchronization signal beam, wherein the target beams are configured to send the preambles; and sending, according to the configuration information of each target preamble, the target preamble to the base station in an arrival time range of the respective target beam.  Frenger taught to determine estimated arrival time of beams and to send the target preamble to the base station in an arrival time range of the respective target beam (pp. 0063-0065, 0068, 0071, 0103).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of R1-1700034, Ou, Yang and Frenger and estimate an arrival time for the beam and further inform scheduling of transmission.  

As per claim 17, R1-1700034, Ou, Yang and Frenger taught the invention as claimed in claim 16.  R1-1700034, Ou, Yang and Frenger did not specifically teach wherein the processor is further configured to:
Scramble the target preamble with a preset scrambling code so as to obtain scrambled preamble; and
Send the scrambled preamble to the base station through the target beam.

However, scrambling preamble with a scrambling code is a practice well known and expected in the art.  It would have been obvious to one of ordinary skill in the art at the time the 

As per claim 18, R1-1700034, Ou, Yang and Frenger taught the invention as claimed in claim 16.  R1-1700034 further taught wherein the processor is further configured to:
Send the target preamble to the base station with a preset time domain resource of the target beam (section 2).  

As per claim 19, R1-1700034, Ou, Yang and Frenger taught the invention as claimed in claim 16.  R1-1700034 further taught wherein the processor is further configured to:
Send the target preamble to the base station with a preset frequency domain resource of the target beam (section 2).  

Claims 8 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1700034, Ou and Yang as applied to claims 1 and 15 above, and further in view of Futaki, US 2019/0150218.  

As per claim 8, R1-1700034, Ou and Yang taught the invention as claimed in claim 1.  R1-1700034 further taught wherein before sending the random access preambles to the base station through the at least two consecutive beams, the method further comprises:
Obtaining preamble uplink configuration information, wherein the preamble uplink configuration information comprises: a preset number of target beams, (section 1-5).  

R1-1700034, Ou and Yang did not specifically teach wherein the preamble uplink configuration information comprises: preset preamble group information, and preset transmission configuration information.  However, it is well known to include preamble group information and transmission configuration information in the preamble configuration information.  Futaki taught preamble uplink configuration information to comprise preset preamble group information, and preset transmission configuration information (pp. 0066, 0082, 0084).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of R1-1700034, Ou, Yang and Futaki and transmit the preamble configuration information with various configuration information.

As per claim 22, R1-1700034, Ou and Yang taught the invention as claimed in claim 15.  R1-1700034 further taught wherein the processor is further configured to:
Obtain preamble uplink configuration information, wherein the preamble uplink configuration information comprises: a preset number of target beams (section 1-5).  

R1-1700034, Ou and Yang did not specifically teach wherein the preamble uplink configuration information comprises: preset preamble group information, and preset transmission configuration information.  However, it is well known to include preamble group information and transmission configuration information in the preamble configuration information.  Futaki taught preamble uplink configuration information to comprise preset preamble group information, and preset transmission configuration information (pp. 0066, 0082, 0084).  It would .

Allowable Subject Matter
Claims 23-26 and 28 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
June 14, 2021